Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Oath/Declaration
 	This application is objected to for lacking an executed oath (or declaration). Applicant is advised to file an executed oath or declaration in response to this office action.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-3, and 5-16 are directed to modified yeast cells derived from parental yeast cells, the modified cells comprising:
a)  a genetic alteration that causes the modified cells to produce an increased amount of PAB 1 polypeptides compared to the parental cells, wherein the genetic alteration comprises an introduction into the parental cells of a nucleic acid capable of directing the expression of a PAB 1 polypeptide to a level above that of the parental cell grown under equivalent conditions; and 
(b) one or more heterologous genes of a phosphoketolase pathway; and wherein the modified cells produce during fermentation a decreased amount of acetate compared to the amount of acetate produced by the parental cells under identical fermentation conditions as well as 
a method for decreasing the production of acetate from yeast cells grown on a carbohydrate substrate, comprising: introducing into parental yeast cells a genetic alteration that increases the production of PAB 1 polypeptides compared to the amount produced in the parental cells, wherein the genetic alteration comprises introducing into the parental cells a nucleic acid capable of directing the expression of a PAB 1 polypeptide to a level above that of the parental cell grown under equivalent conditions.
Claimed modified yeast cells are free of prior art. Further, the prior art fails to suggest such specifically claimed products. Hence, said products are also non-obvious.
Since the modified yeast cells are both novel and non-obvious, a method of use thereof as specifically claimed is also novel and non-obvious.
Claims 1-3 and 5-16 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656